Citation Nr: 1514074	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  03-35 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right hand disorder, claimed as traumatic arthritis and/or carpal tunnel syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1973 to July 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

The Veteran testified at a hearing before the Board in April 2005.  The transcript of that hearing is of record.  

In June 2006, the Board granted service connection for residuals of a fractured second metacarpal on the right hand and denied service connection for traumatic arthritis of the right hand and for a bilateral foot disorder.  The Veteran appealed the denial of traumatic arthritis to the United States Court of Appeals for Veterans Claims (Court).  In September 2007, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's June 2006 decision and remanded that issue to the Board for readjudication consistent with the Order.  In August 2009, the Board remanded the matter for the Veteran to be afforded another VA examination.  In a March 2013 decision, the Board again denied service connection.  However, the Board subsequently granted a motion to vacate based on a violation of the Veteran's due process rights.  Specifically, the RO did not issue a Supplemental Statement of the Case (SSOC) in response to newly obtained evidence and there was no waiver of RO consideration of record.  38 C.F.R. § 20.1304(c).  

The Acting Veterans Law Judge who conducted the Veteran's 2006 hearing is no longer at the Board.  In February 2013, the Veteran was offered another hearing before a current Judge.  He responded that he did not wish to be scheduled for another Board hearing.    

In February 2014, the Board remanded the matter again for the issuance of a SSOC.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

In June 2014, the Veteran submitted a waiver of RO consideration of any further evidence he may seek to submit at a later time.  In October 2014, the Veteran submitted additional medical evidence accompanied by an argument in support thereof.  Since the Veteran previously submitted a waiver of RO consideration, the Board will consider the new evidence.  See 38 C.F.R. § 20.1304(c).   

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's carpal tunnel syndrome is related to service.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's carpal tunnel syndrome was caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II. Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Here, the evidence is in equipoise regarding whether the Veteran has a currently diagnosed disability.  In that regard, there are private treatment records which indicate that the Veteran suffers from carpal tunnel syndrome of the right hand and arthritis.  There are VA reports which indicate that it is unclear as to whether the Veteran suffers from carpal tunnel syndrome because he was unable to complete the proper testing to confirm as much and there is no evidence that he suffers from arthritis.  Both the private and VA opinions were probative and offered by competent medical professionals.  Based on the foregoing, the Board will give the Veteran the benefit of the doubt and find that the Veteran has a current disability. 

The Board further finds that the Veteran suffered an injury in service to his right hand.  In that regard, service treatment records indicate that in April 1974, the Veteran was treated for a right hand injury with a short arm cast.  Specifically, the Veteran injured the based on the second metacarpal joint. 

Relative to nexus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's right hand disorder, diagnosed as carpal tunnel syndrome, is related to his military service.  

In a July 2009 treatment record, Dr. I.A. noted the Veteran's in-service injury and current complaints of inability to push and pull without pain, loss of grip/strength and pain and numbness in the hands.  On examination, Dr. I.A. noted that the Veteran's right wrist and hand were painful and swollen and Phalen's and Tinel's signs were positive.  Dr. I.A. diagnosed the Veteran with fractured right hand at the second metacarpal, arthritis and myositis and carpal tunnel syndrome.  He opined that the Veteran's diagnoses of arthritis, myositis and carpal tunnel syndrome were related to his in-service injury. 

In a July 2009 treatment record, Dr. A.T. reviewed the Veteran's records and noted that the Veteran injured his wrist in service and has been wearing a splint intermittingly to treat his carpal tunnel syndrome.  Dr. A.T. attributed the carpal tunnel syndrome to the Veteran's wrist fracture.  The Veteran reported tremendous pain and discomfort in his right wrist and persistent numbness in and about his right hand.  On examination, Dr. A.T. noted that the Veteran had a positive Phalen and reverse Phalen sign and sensory loss in the median nerve distribution in and about the right hand.  Dr. A.T. opined that the Veteran's residuals traumatic arthritis and carpal tunnel syndrome were more likely than not related to wrist and hand injuries in service.  

The Veteran was afforded a VA examination in January 2010 where the examiner was asked to opine whether the Veteran had a diagnosis of arthritis, traumatic type or otherwise, and whether it was at least as likely as not related to service.  The examiner noted the Veteran's in-service injury, post-service complaints of chronic cramping and diagnosis of residuals of a fracture of the second metacarpal of the right hand.  The examiner also noted the Veteran's post-service symptoms of pain, starting in the dorsum of the right hand and radiating up through the wrist and forearm of the right arm and tenderness over the metacarpal bone of the right hand.  An x-ray examination of the right hand revealed no fracture or dislocation and minimal deformity of the fifth metacarpal.  The examiner noted that a diagnosis of carpal tunnel syndrome (CTS) was not given, but that the Veteran exhibited symptoms which were consistent with CTS.  The CTS was noted to be unrelated to the service-connected residuals of fracture of the right second metacarpal.  

On physical examination, the examiner noted that there was no evidence of a volar wrist ganglion; no redness or swelling of the right wrist; full extension and flexion of the fingers of the right hand, except for the thumb; positive Tinel's sign at the right wrist; negative Phalen sign; and enlargement of the right thumb joint.  An x-ray examination revealed a remote fracture at the base.  A bone scan revealed no abnormal uptake in the right hand.  The Veteran was apprehensive and unable to complete an electrical study to rule out CTS.  The examiner opined that the clinical examination was negative for objective evidence of right hand traumatic arthritis.  The examiner also opined, 

Based upon a review of all of the evidence of record, this Veteran may or may not have carpal tunnel syndrome of the right upper extremity.  The gold standard in such an evaluation is electrical studies of the involved extremity.  However, the Veteran was unable to tolerate the procedure and thus while there is clinical suspicion of the presence of carpal tunnel syndrome.  I am unable to make a firm diagnosis of such in the absence of confirmatory electrical studies.

In a January 2012 memorandum, Dr. A.M.G. noted the Veteran's in-service injury and subsequent diagnosis of fracture of the second metacarpal bone of the right hand.  She noted the July 2009 evaluation by Dr. A.T. which indicated a positive Phalen's and reverse Phalen's sign; sensory loss in the median nerve distribution in and about the right hand; and evidence of the residuals of the fracture of the right distal radius, traumatic arthritis, as well as traumatically induced carpal tunnel syndrome.  She also noted the July 2009 evaluation by Dr. I.A. which indicated that the Veteran's Phalen's and Tinel's sign were positive and provided diagnoses of status-post right hand fracture at the second metacarpal, carpal tunnel syndrome, arthritis and myositis.  

Dr. A.M.G. defined CTS and cited numerous factors which could cause CTS.  She explained that a diagnosis of CTS is made "after the patient has explained their symptoms and the extremity has been examined . . . the physician may perform certain provocative maneuvers to determine if carpal tunnel syndrome is evident[,] including [the use of the] Tinel's and Phalen's test."  She also noted that an EMG/MCV, electromyography and nerve conduction velocity studies are often used to confirm the diagnosis and determine its severity.  She opined that based on the Veteran's in-service injury, his symptoms of pain and persistent numbness and positive Phalen's and reverse Phalen's sign and positive Tinel's sign, it is likely that the Veteran has a diagnosis of carpal tunnel syndrome.  She explained that a diagnosis of CTS could be made without EMG and nerve conduction studies.  She concluded that the Veteran's carpal tunnel syndrome is more likely than not related to the wrist and hand injuries the Veteran suffered during service.  

In June 2014, an independent medical opinion was requested.  Dr. L.T.C. opined that it was less likely than not that degenerative changes (traumatic arthritis) of the intercarpal joint were anatomically related to the second metacarpal healed fracture.  She further opined that it was less likely than not that Dr. A.M.G.'s anatomical reference was correct because of a lack of medically based, clinical evidence to support a claim of traumatic arthritis based on bony changes proximal to the healed second metacarpal fracture.  She also opined that it would be mere speculation to assume a diagnosis of carpal tunnel syndrome without a nerve conduction study/ electromyography for confirmation of the Tinel's sign.  She recommended additional clinical and radiological testing.  

Dr. A.M.G. further supplemented her opinion in June 2013 and October 2014 and stated that it would be "difficult to conclude with any degree of medical certainty that the [V]eteran has carpal tunnel syndrome in the absence of nerve conduction study/ electromyography for confirmation."  Nevertheless, Dr. A.M.G. opined that the "constellation of symptoms and the physical findings on examination . . . makes the diagnosis of carpal tunnel syndrome . . . more likely than the diagnosis of radiculopathy at the cervical level."

The Board finds that the opposing medical opinions are of equal probative value.  A medical opinion is most probative if it is factually accurate, fully articulated and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Both the private and VA medical professionals offered well-supported rationale for their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Specifically, the Board finds Dr. A.M.G.'s medical opinion and subsequent addendums to be probative in value.  She acknowledges the difficulty in assessing the Veteran's symptoms, especially in light of his inability to complete the EMG test, but ultimately provides an opinion supported by orthopedic literature in favor of a diagnosis of carpal tunnel syndrome and a nexus to service.  The January 2010 VA examiner also provided a well-reasoned explanation for his opposing opinions.  Although they ultimately came to different conclusions, it appears that they considered the same factual evidence.  

What is more, the Veteran submitted several articles regarding carpal tunnel syndrome, arthritis and metacarpal fractures which tend to support the argument that his April 1974 in-service injury more likely than not has caused his current hand symptoms.  

In sum, the Board finds that the evidence in support of and against the Veteran's claim to be of equal probative value.  When the totality of the evidence supports the Veteran's claims or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving doubt in the Veteran's favor, the claim for entitlement to service connection for carpal tunnel syndrome is granted.


ORDER

Entitlement to service connection for carpal tunnel syndrome is granted.  



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


